—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Winslow, J.), entered August 1, 2002, which, upon a jury verdict in favor of the defendant, and upon an order of the same court dated March 29, *4912002, denying her motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence and for judgment as a matter of law, is in favor of the defendant and against her.
Ordered that the plaintiffs notice of appeal from the order is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contentions, the trial court properly determined that she was not entitled to judgment as a matter of law (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]), and that the verdict was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Florio, Friedmann and Mastro, JJ., concur.